Title: From George Washington to Jonathan Trumbull, Sr., 27 September 1779
From: Washington, George
To: Trumbull, Jonathan Sr.


        
          Dr Sir,
          Head Qrs [West Point] Sepr 27th 1779
        
        Several concurring reports lead so strongly to a supposition that a French Squadron may be approaching our coast, that I think we cannot with propriety altogether neglect them. If this event should take place, it will be incumbent upon us to exert our utmost resources in a cooperation; and I shall be under a necessity of applying to the adjacent states for a very considerable aid of men and supplies, particularly in the article of flour of which our prospects are extremely limited and unpromising—In the present uncertainty, without any official advice of the measure, I do not think we should be justified in adding to our embarrassments, by calling out a body of Militia beforehand; but I think it my duty to give Your Excellency the present intimation, that you may have the goodness to preconcert such arrangements as will be best adapted to a prompt and effectual compliance with the applications I may have occasion to make. These as I observed will reach to—a speedy and ample supply of men—of provisions—and I may add the means of transportation, which will also require particular attention in an emergency of this kind. It will be essential that the men should come out properly equipped and organized, that there may be no delay or trouble on this head; and that they should be obliged to serve two or three months after they join the army.
        Your Excellency will be sensible how much the honor and interest of these States must be concerned in a vigorous cooperation, should the event I have supposed happen; and I shall place the fullest confidence in that wisdom and energy of which Your Excellency’s conduct has afforded such frequent and decisive proofs. With the most perfect respect and esteem I have the honor to be Yr Excellency’s Most Obedt serv.
        
          Go: Washington
        
      